DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 14-16 of the Remarks, filed May 26, 2022, have been fully considered and are persuasive.  The claim rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-18, and 20-28 are allowed and are re-numbered as claims 1-4, 6-8, 5, 9-16, 18-20, 17, and 21-26, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 1 and similarly recited in claims 14, 27, and 28, after a time offset, performing wireless communications scheduled by the first message with the wireless communication device,
wherein a minimum value of the time offset is K1 when a first condition is satisfied and wherein the minimum value of the time offset is K2 when a second condition is satisfied, wherein K1 and K2 are non-equal, non-negative values,
wherein the first condition comprises at least one of:
a number of at least one reference signal port scheduled in the first message is equal to or smaller than a number of at least one active reference signal port;
a number of reference signal port sets scheduled in the first message is equal to or smaller than a number of active reference signal port sets;
a number of at least one antenna port scheduled in the first message is equal to or smaller than a number of active antenna ports,
a number of antenna port sets scheduled in the first message is equal to or smaller than a number of active antenna port sets,
at least one reference signal port scheduled in the first message is a subset of the at least one active reference signal port set; and
at least one antenna port scheduled in the first message is a subset of the at least one active of active antenna ports, and
wherein the second condition comprises at least one of:
number of at least one reference signal port scheduled in the first message is greater than a number of at least one active reference signal port;
a number of reference signal port sets scheduled in the first message is greater than a number of active reference signal port sets;
a number of at least one antenna port scheduled in the first message is greater than a number of active antenna ports;
a number of antenna port sets scheduled in the first message is greater than a number of active antenna port sets;
at least one reference signal port scheduled in the first message is not a subset of the at least one active reference signal port set; and
at least one antenna port scheduled in the first message is not a subset of the at least one active of active antenna ports.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        07/11/2022